DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Perlegos (US-2017/0034112-A1), teaches a processor-implemented method for managing comments directed to a 360-degree image (Abstract; ¶0046), the method comprising: identifying relative positions of a viewable area and user-posted comments by navigating a 360-degree image (Figs. 10D-E; Fig. 13A; Fig. 13B; Fig. 14A-C; ¶0091; ¶0099; ¶0119-0120); validating content relevancy of the user-posted comments (Fig. 11 and ¶0185; ¶0076); aligning the user-posted comments in a different portion of the 360-degree image when the user-posted comments are misplaced or not contextually related to an original position of the viewable area (Fig. 10C and ¶0179); and generating a 3D visualization diagram based on the validated user-posted comments, the aligned user-posted comments and the relative positions (Fig. 11 and ¶0185; Figs. 13A-B and ¶0185;  Figs. 14A-C and ¶0191); segmenting a long comment submitted for the 360-degree image as a whole using the contextual analysis engine (¶0080); and validating relevancy of each segment with different portions of the 360-degree image (¶0080; Fig. 11 and ¶0185); generating a recommendation as to other viewable areas or objects found in the 360-degree image that matches a user interest or preference (¶0085).
Cooper et al. (US-2016/0148418-A1), teaches information associated with one or more contextually-related image objects is determined and displayed to the user, wherein a (Fig.12; ¶0174-0176).
Found references:  
Dontcheva et al. (US-2006/0184872-A1), teaches a unique system and method that facilitates a viewer's viewing experience of a presentation as shown on the viewer's own machine. The system and method provide the viewer with navigation and annotation control of the viewer's view of the presentation without affecting the presenter's presentation and/or the presenter's display of the presentation (Abstract). Dontcheva further teaches navigation and visualization of the presentation can also be improved through the employment of 3D graphics, section markers, and a user-controlled display (¶0005).
Chakra et al. (US-9,058,409-B2), teaches a method for contextual data visualization includes receiving data selected by a user and meta-data associated with the data. The data is analyzed, using a processor of a computing device, to determine content and structure attributes of the data that are relevant to visualization of the data (Abstract).
Hunt et al. (US-2008/0288889-A1), teaches an analytic platform, with a data visualization application, that may be used to perform data fusion methodologies in order to create an integrated, actionable view of consumers, consumer behavior, commodity sales, and other commercial activities, such as the relationship between consumers and stores (Abstract).
Cooper et al. (US-10,304,238-B2), teaches visualizing geographic positions in a three-dimensional virtual environment (Abstract).
Krishnaswamy et al. (US-2017/0034107-A1), teaches automatically augmenting online content with contextually relevant comments. Online content and associated comments are received. The comments are classified as chit-chat or informative (Abstract).

When considering Claim 1 as a whole, however, the combination prior art does not teach the limitation of "generating a 3D visualization diagram based on the validated user-posted comments, the aligned user-posted comments and the relative positions using a visualization engine, wherein information associated with one or more contextually-related image objects in the generated 3D visualization diagram is determined and displayed to the user, wherein a largest image object from the determined one or more contextually-related image object is validated and aligned with a user comment and information related to an image object depicting only a small portion of the largest image object from the determined one or more contextually-related image object is displayed to the user with the aligned user comment" as recited by amended independent claim 1 (emphasis added) as described in the specification at figure 4 and at least at paragraphs 16, 33, 35-36.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 8 and 15 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619